*1488Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 16, 2008, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her full-time position as an administrative assistant for an engineering firm to care for her three-year-old grandson after her daughter was transferred from the night shift to the day shift. The record demonstrates that the employer offered claimant a two-week leave of absence to search for alternative childcare, but claimant declined. As such, we find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause (see Matter of Wilson [Suffolk County Water Auth.—Commissioner of Labor], 308 AD2d 673, 673-674 [2003]; Matter of Vitale [Commissioner of Labor], 263 AD2d 758, 758 [1999]).
Cardona, P.J., Rose, Kane, Kavanagh and McCarthy, JJ., concur. Ordered that the decision is affirmed, without costs.